DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed towards a substrate processing apparatus and method of operation.  Independent Claims 1 and 10-11 identify the following uniquely distinct combination of features:
Claims 1 and 10-11: a first processing module supplied from a first directional side; 
a transfer module coupled to said first processing module on a second directional side opposite to said first directional side;
a first delivery part that temporarily holds said substrate, and said transfer module has a first transfer apparatus that unloads said substrate out of said first delivery part to said second directional side and loads said substrate into said first specified processing unit from said second directional side;
a placement space in which said first transfer apparatus is placed, a first floor being disposed inside said placement space;
a base portion of said first transfer apparatus being installed on said first floor, a second floor disposed on a third directional side with respect to said first floor inside said placement space, a direction from said first floor to said second floor being defined as a third direction, said third direction being a horizontal direction orthogonal to said first direction.

The prior art of record does not disclose nor make obvious this combination of limitations, as understood by the Examiner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 






/RONALD P JARRETT/Primary Examiner, Art Unit 3652